Name: Commission Implementing Regulation (EU) 2017/717 of 10 April 2017 laying down rules for the application of Regulation (EU) 2016/1012 of the European Parliament and of the Council with regard to the model forms of zootechnical certificates for breeding animals and their germinal products (Text with EEA relevance)
 Type: Implementing Regulation
 Subject Matter: trade;  agricultural activity;  marketing;  agricultural policy;  means of agricultural production;  tariff policy
 Date Published: nan

 26.4.2017 EN Official Journal of the European Union L 109/9 COMMISSION IMPLEMENTING REGULATION (EU) 2017/717 of 10 April 2017 laying down rules for the application of Regulation (EU) 2016/1012 of the European Parliament and of the Council with regard to the model forms of zootechnical certificates for breeding animals and their germinal products (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) 2016/1012 of the European Parliament and of the Council of 8 June 2016 on zootechnical and genealogical conditions for the breeding, trade in and entry into the Union of purebred breeding animals, hybrid breeding pigs and the germinal products thereof and amending Regulation (EU) No 652/2014, Council Directives 89/608/EEC and 90/425/EEC and repealing certain acts in the area of animal breeding (Animal Breeding Regulation) (1), and in particular Article 30(10) thereof, Whereas: (1) Regulation (EU) 2016/1012 lays down zootechnical and genealogical rules for trade in breeding animals and their germinal products, and for their entry into the Union, including rules for the issuing of zootechnical certificates for those commodities. Article 30(4) of that Regulation provides that where breeding animals that have been entered in a breeding book maintained by a breed society or registered in a breeding register maintained by a breeding operation, or their germinal products, are traded and where those breeding animals, or the offspring produced from those germinal products, are intended to be entered or registered in another breeding book or breeding register, those breeding animals, or their germinal products, are to be accompanied by a zootechnical certificate. (2) Article 30(5) of Regulation (EU) 2016/1012 also provides that where breeding animals that have been entered in a breeding book or registered in a breeding register maintained by a breeding body included in the list provided for in Article 34 of that Regulation, or their germinal products, enter the Union and where those breeding animals, or the offspring produced from those germinal products, are intended to be entered in a breeding book maintained by a breed society or registered in a breeding register maintained by a breeding operation, those breeding animals, or their germinal products, are to be accompanied by a zootechnical certificate. (3) The zootechnical certificate provided for in Article 30 of Regulation (EU) 2016/1012 shall only be issued by the breed society, breeding operation or competent authority of dispatch of the breeding animals or of the germinal products thereof, when those consignments are traded within the Union, or by the breeding body or official service of the third country of dispatch, when those consignments enter the Union. (4) In addition, Article 31(1) of Regulation (EU) 2016/1012 provides that the competent authority may authorise that germinal products are to be accompanied by a zootechnical certificate issued, on the basis of the information received from the breed society or breeding operation, by a semen collection or storage centre, or by an embryo collection or production team, approved for intra-Union trade in those germinal products in accordance with Union animal health legislation. (5) Article 30(6) of Regulation (EU) 2016/1012 specifies that zootechnical certificates are to contain the information set out in the relevant Parts and Chapters of Annex V to that Regulation and comply with the corresponding model forms of zootechnical certificates provided for in implementing acts adopted by the Commission. (6) Therefore, it is necessary to establish model forms for the zootechnical certificates that are to accompany consignments of breeding animals and their germinal products when those consignments are traded within the Union or when they enter the Union. (7) Article 31(3) of Regulation (EU) 2016/1012 provides that where the results of performance testing or genetic evaluation are publicly available on a website, a reference to that website where those results can be accessed may be provided in the zootechnical certificate instead of indicating those results in the zootechnical certificate. That possibility should be reflected in the model forms of zootechnical certificates established by this Regulation. (8) Article 32(1) of Regulation (EU) 2016/1012 provides that in the case of purebred breeding animals of the equine species, the information set out in Chapter I of Part 2 of Annex V to that Regulation is to be contained in a single lifetime identification document for equidae and it also provides for the Commission to adopt delegated acts concerning the content and format of such identification documents. Therefore, it is not necessary for this Regulation to establish a model form of zootechnical certificate for trade in purebred breeding animals of the equine species. (9) This Regulation should be applicable from 1 November 2018 in accordance with the date of application provided for in Regulation (EU) 2016/1012. (10) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on Zootechnics, HAS ADOPTED THIS REGULATION: Article 1 Subject matter and scope This Regulation lays down rules for zootechnical certificates for trade in and the entry into the Union of breeding animals and germinal products thereof as provided for in Chapter VII of Regulation (EU) 2016/1012. Article 2 Zootechnical certificates for trade in purebred breeding animals and their germinal products and in hybrid breeding pigs and their germinal products 1. For trade in purebred breeding animals and their germinal products, the information set out in Parts 1 and 2 of Annex V to Regulation (EU) 2016/1012 to be included in the zootechnical certificates accompanying consignments of those commodities shall be presented in accordance with the model forms set out in the following Sections of Annex I to this Regulation: (a) Section A for purebred breeding animals of the bovine, porcine, ovine and caprine species; (b) Section B for semen of purebred breeding animals of the bovine, porcine, ovine, caprine and equine species; (c) Section C for oocytes of purebred breeding animals of the bovine, porcine, ovine, caprine and equine species; (d) Section D for embryos of purebred breeding animals of the bovine, porcine, ovine, caprine and equine species. 2. For trade in hybrid breeding pigs and their germinal products, the information set out in Parts 1 and 3 of Annex V to Regulation (EU) 2016/1012 to be included in the zootechnical certificates accompanying consignments of those commodities shall be presented in accordance with the model forms set out in the following Sections of Annex II to this Regulation: (a) Section A for hybrid breeding pigs; (b) Section B for semen of hybrid breeding pigs; (c) Section C for oocytes of hybrid breeding pigs; (d) Section D for embryos of hybrid breeding pigs. Article 3 Zootechnical certificates for the entry into the Union of purebred breeding animals and their germinal products and of hybrid breeding pigs and their germinal products 1. For the entry into the Union of purebred breeding animals and their germinal products, the information set out in Parts 1 and 2 of Annex V to Regulation (EU) 2016/1012 to be included in the zootechnical certificates accompanying consignments of those commodities shall be presented in accordance with the model forms set out in the following Sections of Annex III to this Regulation: (a) Section A for purebred breeding animals of the bovine, porcine, ovine, caprine and equine species; (b) Section B for semen of purebred breeding animals of the bovine, porcine, ovine, caprine and equine species; (c) Section C for oocytes of purebred breeding animals of the bovine, porcine, ovine, caprine and equine species; (d) Section D for embryos of purebred breeding animals of the bovine, porcine, ovine, caprine and equine species. 2. For entry into the Union of hybrid breeding pigs and their germinal products, the information set out in Parts 1 and 3 of Annex V to Regulation (EU) 2016/1012 to be included in the zootechnical certificates accompanying consignments of those commodities shall be presented in accordance with the model forms set out in the following Sections of Annex IV to this Regulation: (a) Section A for hybrid breeding pigs; (b) Section B for semen of hybrid breeding pigs; (c) Section C for oocytes of hybrid breeding pigs; (d) Section D for embryos of hybrid breeding pigs. Article 4 Entry into force and applicability This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. It shall apply from 1 November 2018. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 April 2017. For the Commission The President Jean-Claude JUNCKER (1) OJ L 171, 29.6.2016, p. 66. ANNEX I MODEL FORMS FOR ZOOTECHNICAL CERTIFICATES FOR TRADE IN PUREBRED BREEDING ANIMALS AND THEIR GERMINAL PRODUCTS SECTION A Zootechnical certificate for trade in purebred breeding animals of the bovine, porcine, ovine and caprine species Text of image Zootechnical certificate, in accordance with Regulation (EU) 2016/1012, for trade in purebred breeding animals of the following species: (a) bovine species (Bos taurus, Bos indicus, Bubalus bubalis) (1) (b) porcine species (Sus scrofa) (1) (2) (c) ovine species (Ovis aries) (1) (d) caprine species (Capra hircus) (1) (a logo of the issuing breed society or competent authority may be included) Certificate number (3) 1. Name of issuing breed society/competent authority (provide contact details and, where available, a reference to the website) 2. Name of breeding book 3. Name of breed of purebred breeding animal 4. Class within the main section of the breeding book where animal is entered (3) 5. Sex of animal 6. Breeding book number of animal 7. Identification of purebred breeding animal (4) 8. Identity verification (3) (5) (6) 7.1. System 8.1. Method 7.2. Individual identification number 8.2. Result 7.3. Animal health identification number (3) 7.4. Name (3) 9. Date (use format dd.mm.yyyy) and country of birth of animal 10. Name, address and email address (3) of breeder 11. Name, address and email address (3) of owner 12. The pedigree of the purebred breeding animal (6) (7) (8) 12.1. Sire Breeding book number and section Name (3) 12.1.1. Paternal Grandsire Breeding book number and section Name (3) 12.1.2. Paternal Granddam Breeding book number and section Name (3) Text of image 12.2. Dam Breeding book number and section Name (3) 12.2.1. Maternal Grandsire Breeding book number and section Name (3) 12.2.2. Maternal Granddam Breeding book number and section Name (3) 13. Additional information (3) (6) (9) 13.1. Results of performance testing 13.2. Up-to-date results of the genetic evaluation carried out last on ¦ (insert date in format dd.mm.yyyy) 13.3. Genetic defects and genetic peculiarities of the animal in relation to the breeding programme 13.4. Other relevant information 14. Insemination (1)/mating (1) (3) (10) 14.1. Date (use format dd.mm.yyyy) 14.2. Identification of the fertilising male 14.2.1. Individual identification number (4) 14.2.2. Name (3) 14.2.3. System of identity verification and result (5) 15.1. Done at: ¦ (insert place of issue) 15.2. on: ¦ (insert date of issue) 15.3. Name and capacity of the signatory: ¦ (insert in capital letters name and capacity of the individual (11) signing the certificate) 15.4. Signature: ¦ (1) Delete where not applicable. (2) A single zootechnical certificate may be issued for a group of purebred breeding animals of the porcine species provided that those purebred breeding animals have the same age and the same genetic dam and sire and that individual information is provided in points 5, 6, 7.2, 13 and, as appropriate, 14. (3) Keep empty if not applicable. (4) For animals of the bovine, ovine and caprine species, individual identification in accordance with Union animal health legislation on the identification and registration of animals. For animals of the porcine species, individual identification in accordance with the rules of the breeding programme approved in accordance with Article 8(3), and, where applicable, Article 12 of Regulation (EU) 2016/1012, and identification number in accordance with Union animal health legislation on the identification and registration of animals. Text of image (5) Required in accordance with Article 22(1) of Regulation (EU) 2016/1012 for purebred breeding animals of the bovine, ovine and caprine species used for the collection of semen for artificial insemination. This may be required by breed societies in accordance with Article 22(2) of Regulation (EU) 2016/1012 for purebred breeding animals of the porcine species used for the collection of semen for artificial insemination or for purebred breeding animals of the bovine, ovine, caprine and porcine species used for the collection of oocytes and embryos. (6) If necessary attach additional sheets of paper. (7) Insert main section or supplementary section as appropriate. Information on additional generations may be provided. (8) Add individual identification number if different from breeding book number. (9) If the results of performance testing or genetic evaluation can be accessed on a website, a direct reference to that website may be provided instead. (10) Required in the case of pregnant females. Information may be indicated in a separate document. (11) That individual shall be a representative of the breed society, authorised to sign the zootechnical certificate, or a representative of a competent authority referred to in Article 30(2)(b) of Regulation (EU) 2016/1012. The zootechnical certificate shall be issued in at least one of the official languages of the Member States of dispatch and of destination. The colour of the signature must be different from that of the printing. SECTION B Zootechnical certificate for trade in semen of purebred breeding animals Text of image Zootechnical certificate, in accordance with Regulation (EU) 2016/1012, for trade in semen of purebred breeding animals of the following species: (a) bovine species (Bos taurus, Bos indicus, Bubalus bubalis) (1) (b) porcine species (Sus scrofa) (1) (c) ovine species (Ovis aries) (1) (d) caprine species (Capra hircus) (1) (e) equine species (Equus caballus and Equus asinus) (1) (a logo of the issuing breed society, competent authority or semen collection or storage centre may be included) Certificate number (2) A. Information on the donor male purebred breeding animal 1. Name of issuing breed society/competent authority/semen collection or storage centre (provide contact details and, where available, a reference to the website) 2. Name of breeding book 3. Name of breed of donor male 4. Class within the main section of the breeding book where donor male is entered (2) 5. Breeding book number of donor male (3) 6. Individual identification number for donor male of the equine species (2) (7) - - 7. Identification of donor male (4) 8. Identity verification (2) (5) (6) 7.1. System 8.1. Method 7.2. Individual identification number (7) 8.2. Result 7.3. Animal health identification number (2) 7.4. Name (2) 9. Date (use format dd.mm.yyyy) and country of birth of donor male 10. Name, address and email address (2) of breeder 11. Name, address and email address (2) of owner 12. The pedigree of donor male (6) (7) (8) 12.1. Sire Breeding book number and section Name (2) 12.1.1. Paternal Grandsire Breeding book number and section Name (2) 12.1.2. Paternal Granddam Breeding book number and section Name (2) Text of image 12.2. Dam Breeding book number and section Name (2) 12.2.1. Maternal Grandsire Breeding book number and section Name (2) 12.2.2. Maternal Granddam Breeding book number and section Name (2) 13. Additional information (2) (6) (9) 13.1. Results of performance testing 13.2. Up-to-date results of the genetic evaluation carried out last on ¦ (insert date in format dd.mm.yyyy) 13.3. Genetic defects and genetic peculiarities of donor male in relation to the breeding programme 13.4. Other relevant information B. Information on semen 14. Identification of semen Colour of straws or other packages Code on straws or other packages Number of straws or other packages (10) Place of collection Date of collection (dd.mm.yyyy) Others (2) (11) 15. Semen collection or storage centre of dispatch 15.1. Name 15.2. Address 15.3. Approval number 16. Name and address of consignee 17. Name and address of the breed society (1), or the third party (1) designated by that breed society, responsible for carrying out testing (2) (12) 18.1. Done at: ¦ (insert place of issue) 18.2. on: ¦ (insert date of issue) 18.3. Name and capacity of the signatory: ¦ (insert in capital letters name and capacity of the individual (13) signing the certificate) 18.4. Signature: ¦ Text of image (1) Delete where not applicable. (2) Keep empty if not applicable. (3) In the case of purebred breeding animals of the equine species, leave blank if breeding book number is equal to individual identification number. (4) For animals of the bovine, ovine, caprine and equine species, individual identification in accordance with Union animal health legislation on the identification and registration of animals. For animals of the porcine species, individual identification in accordance with the rules of the breeding programme approved in accordance with Article 8(3), and, where applicable, Article 12 of Regulation (EU) 2016/1012, and identification number in accordance with Union animal health legislation on the identification and registration of animals. (5) Required in accordance with Article 22(1) of Regulation (EU) 2016/1012 for purebred breeding animals of the bovine, ovine, caprine and equine species used for the collection of semen for artificial insemination. This may be required by breed societies in accordance with Article 22(2) of Regulation (EU) 2016/1012 for purebred breeding animals of the porcine species used for the collection of semen for artificial insemination. (6) If necessary attach additional sheets of paper. (7) Add individual identification number if different from breeding book number. In the case of purebred breeding animals of the equine species, indicate the individual identification number in accordance with point 3 of Chapter I of Part 1 of Annex II to Regulation (EU) 2016/1012, referred to as unique code in Article 114(1)(a) of Regulation (EU) 2016/429. If individual identification number is either not available or different from the number under which the animal is entered in the breeding book, enter breeding book number. (8) Insert main section or supplementary section as appropriate. Information on additional generations may be provided. (9) If the results of performance testing or genetic evaluation can be accessed on a website, a direct reference to that website may be provided instead. (10) A straw or another package shall contain only semen collected from one purebred breeding animal. (11) Where applicable, information on sexed semen may be provided. (12) For semen intended for the testing of purebred breeding animals of the bovine, porcine, ovine or caprine species which have not undergone performance testing or genetic evaluation, in accordance with the quantity limits referred to in Article 21(1)(g) of Regulation (EU) 2016/1012. (13) That individual shall be a representative of the breed society, or of a competent authority referred to in Article 30(2)(b) of Regulation (EU) 2016/1012, or of an embryo production team authorised in accordance with Article 31(1) of that Regulation, who is authorised to sign the zootechnical certificate. The zootechnical certificate shall be issued in at least one of the official languages of the Member States of dispatch and of destination. The colour of the signature must be different from that of the printing. SECTION C Zootechnical certificate for trade in oocytes of purebred breeding animals Text of image Zootechnical certificate, in accordance with Regulation (EU) 2016/1012, for trade in oocytes of purebred breeding animals of the following species: (a) bovine species (Bos taurus, Bos indicus, Bubalus bubalis) (1) (b) porcine species (Sus scrofa) (1) (c) ovine species (Ovis aries) (1) (d) caprine species (Capra hircus) (1) (e) equine species (Equus caballus and Equus asinus) (1) (a logo of the issuing breed society, competent authority or embryo production team may be included) Certificate number (2) A. Information on the donor female purebred breeding animal 1. Name of issuing breed society/competent authority/embryo production team (provide contact details and, where available, a reference to the website) 2. Name of breeding book 3. Name of breed of donor female 4. Class within the main section of the breeding book where donor female is entered (2) 5. Breeding book number of donor female (3) 6. Individual identification number for donor female of the equine species (2) (7) - - 7. Identification of donor female (4) 8. Identity verification (2) (5) (6) 7.1. System 8.1. Method 7.2. Individual identification number (7) 8.2. Result 7.3. Animal health identification number (2) 7.4. Name (2) 9. Date (use format dd.mm.yyyy) and country of birth of donor female 10. Name, address and email address (2) of breeder 11. Name, address and email address (2) of owner 12. The pedigree of donor female (6) (7) (8) 12.1. Sire Breeding book number and section Name (2) 12.1.1. Paternal Grandsire Breeding book number and section Name (2) 12.1.2. Paternal Granddam Breeding book number and section Name (2) Text of image 12.2. Dam Breeding book number and section Name (2) 12.2.1. Maternal Grandsire Breeding book number and section Name (2) 12.2.2. Maternal Granddam Breeding book number and section Name (2) 13. Additional information (2) (6) (9) 13.1. Results of performance testing 13.2. Up-to-date results of the genetic evaluation carried out last on ¦ (insert date in format dd.mm.yyyy) 13.3. Genetic defects and genetic peculiarities of donor female in relation to the breeding programme 13.4. Other relevant information B. Information on oocytes 14. Identification of oocytes Colour of straws or other packages Code on straws or other packages Number of straws or other packages Number of oocytes (10) Place of collection Date of collection (dd.mm.yyyy) Others (2) 15. Embryo collection or production team of dispatch 15.1. Name 15.2. Address 15.3. Approval number 16. Name and address of consignee 17.1. Done at: ¦ (insert place of issue) 17.2. on: ¦ (insert date of issue) 17.3. Name and capacity of the signatory: ¦ (insert in capital letters name and capacity of the individual (11) signing the certificate) 17.4. Signature: ¦ (1) Delete where not applicable. (2) Keep empty if not applicable. Text of image (3) In the case of purebred breeding animals of the equine species, leave blank if breeding book number is equal to individual identification number. (4) For animals of the bovine, ovine, caprine and equine species, individual identification in accordance with Union animal health legislation on the identification and registration of animals. For animals of the porcine species, individual identification in accordance with the rules of the breeding programme approved in accordance with Article 8(3), and, where applicable, Article 12 of Regulation (EU) 2016/1012, and identification number in accordance with Union animal health legislation on the identification and registration of animals. (5) This may be required by breed societies in accordance with Article 22(2) of Regulation (EU) 2016/1012 for purebred breeding animals of the bovine, ovine, caprine, porcine and equine species used for the collection of oocytes. (6) If necessary attach additional sheets of paper. (7) Add individual identification number if different from breeding book number. In the case of purebred breeding animals of the equine species, indicate the individual identification number in accordance with point 3 of Chapter I of Part 1 of Annex II to Regulation (EU) 2016/1012, referred to as unique code in Article 114(1)(a) of Regulation (EU) 2016/429. If individual identification number is either not available or different from the number under which the animal is entered in the breeding book, enter breeding book number. (8) Insert main section or supplementary section as appropriate. Information on additional generations may be provided. (9) If the results of performance testing or genetic evaluation can be accessed on a website, a direct reference to that website may be provided instead. (10) Where there is more than one oocyte in a straw or another package, a clear indication of the number of oocytes is required. A straw or another package shall contain only oocytes collected from one purebred breeding animal. (11) That individual shall be a representative of the breed society, or of a competent authority referred to in Article 30(2)(b) of Regulation (EU) 2016/1012, or of an embryo production team authorised in accordance with Article 31(1) of that Regulation, who is authorised to sign the zootechnical certificate. The zootechnical certificate shall be issued in at least one of the official languages of the Member States of dispatch and of destination. The colour of the signature must be different from that of the printing. SECTION D Zootechnical certificate for trade in embryos of purebred breeding animals Text of image Zootechnical certificate, in accordance with Regulation (EU) 2016/1012, for trade in embryos of purebred breeding animals of the following species: (a) bovine species (Bos taurus, Bos indicus, Bubalus bubalis) (1) (b) porcine species (Sus scrofa) (1) (c) ovine species (Ovis aries) (1) (d) caprine species (Capra hircus) (1) (e) equine species (Equus caballus and Equus asinus) (1) (a logo of the issuing breed society, competent authority or embryo collection or production team may be included) Certificate number (2) A. Information on the donor female purebred breeding animal 1. Name of issuing breed society/competent authority/embryo collection or production team (provide contact details and, where available, a reference to the website) 2. Name of breeding book 3. Name of breed of donor female 4. Class within the main section of the breeding book where donor female is entered (2) 5. Breeding book number of donor female (3) 6. Individual identification number for donor female of the equine species (2) (7) - - 7. Identification of donor female (4) 8. Identity verification (2) (5) (6) 7.1. System 8.1. Method 7.2. Individual identification number (7) 8.2. Result 7.3. Animal health identification number (2) 7.4. Name (2) 9. Date (use format dd.mm.yyyy) and country of birth of donor female 10. Name, address and email address (2) of breeder 11. Name, address and email address (2) of owner 12. The pedigree of donor female (6) (7) (8) 12.1. Sire Breeding book number and section Name (2) 12.1.1. Paternal Grandsire Breeding book number and section Name (2) 12.1.2. Paternal Granddam Breeding book number and section Name (2) Text of image 12.2. Dam Breeding book number and section Name (2) 12.2.1. Maternal Grandsire Breeding book number and section Name (2) 12.2.2. Maternal Granddam Breeding book number and section Name (2) 13. Additional information (2) (6) (9) 13.1. Results of performance testing of donor female 13.2. Up-to-date results of the genetic evaluation carried out last on ¦ (insert date in format dd.mm.yyyy) 13.3. Genetic defects and genetic peculiarities of donor female in relation to the breeding programme 13.4. Other relevant information B. Information on the donor male purebred breeding animal 14. Name of issuing breed society (provide contact details and, where available, a reference to the website) 15. Name of breeding book 16. Name of breed of donor male 17. Class within the main section of the breeding book where donor male is entered (2) 18. Breeding book number of donor male (3) 19. Individual identification number for donor male of the equine species (2) (7) - - 20. Identification of donor male (4) 21. Identity verification (2) (5) (6) 20.1. System 21.1. Method 20.2. Individual identification number (7) 21.2. Result 20.3. Animal health identification number (2) 20.4. Name (2) 22. Date (use format dd.mm.yyyy) and country of birth of donor male 23. Name, address and email address (2) of breeder 24. Name, address and email address (2) of owner 25. The pedigree of donor female (6) (7) (8) Text of image 25.1. Sire Breeding book number and section Name (2) 25.1.1. Paternal Grandsire Breeding book number and section Name (2) 25.1.2. Paternal Granddam Breeding book number and section Name (2) 25.2. Dam Breeding book number and section Name (2) 25.2.1. Maternal Grandsire Breeding book number and section Name (2) 25.2.2. Maternal Granddam Breeding book number and section Name (2) 26. Additional information (2) (6) (9) 26.1. Results of performance testing of donor male 26.2. Up-to-date results of the genetic evaluation carried out last on ¦ (insert date in format dd.mm.yyyy) 26.3. Genetic defects and genetic peculiarities of donor male in relation to the breeding programme 26.4. Other relevant information C. Information on embryos 27. Identification of embryos Colour of straws or other packages Code on straws or other packages Number of straws or other packages Number of embryos (10) Place of collection or production Date of collection or production (dd.mm.yyyy) Others (2) (11) 28. Embryo collection or production team of dispatch 28.1. Name 28.2. Address 28.3. Approval number 29. Name and address of consignee Text of image D. Information on surrogate recipient of embryo(s) 30. Individual identification number (4) of surrogate recipient (2) 31.1. Done at: ¦ (insert place of issue) 31.2. on: ¦ (insert date of issue) 31.3. Name and capacity of the signatory: ¦ (insert in capital letters name and capacity of the individual (12) signing the certificate) 31.4. Signature: ¦ (1) Delete where not applicable. (2) Keep empty if not applicable. (3) In the case of purebred breeding animals of the equine species, leave blank if breeding book number is equal to individual identification number. (4) For animals of the bovine, ovine, caprine and equine species, individual identification in accordance with Union animal health legislation on the identification and registration of animals. For animals of the porcine species, individual identification in accordance with the rules of the breeding programme approved in accordance with Article 8(3), and, where applicable, Article 12 of Regulation (EU) 2016/1012, and identification number in accordance with Union animal health legislation on the identification and registration of animals. (5) Required in accordance with Article 22(1) of Regulation (EU) 2016/1012 for purebred breeding animals of the bovine, ovine, caprine and equine species used for the collection of semen for artificial insemination. This may be required by breed societies in accordance with Article 22(2) of Regulation (EU) 2016/1012 for purebred breeding animals of the porcine species used for the collection of semen for artificial insemination or for purebred breeding animals of the bovine, ovine, caprine, porcine and equine species used for the collection of oocytes and embryos. (6) If necessary attach additional sheets of paper. (7) Add individual identification number if different from breeding book number. In the case of purebred breeding animals of the equine species, indicate the individual identification number in accordance with point 3 of Chapter I of Part 1 of Annex II to Regulation (EU) 2016/1012, referred to as unique code in Article 114(1)(a) of Regulation (EU) 2016/429. If individual identification number is either not available or different from the number under which the animal is entered in the breeding book, enter breeding book number. (8) Insert main section or supplementary section as appropriate. Information on additional generations may be provided. (9) If the results of performance testing or genetic evaluation can be accessed on a website, a direct reference to that website may be provided instead. (10) Where there is more than one embryo in a straw or another package, a clear indication of the number of embryos is required. A straw or another package shall contain only embryos having the same parentage. (11) Where applicable, information on sexed embryos may be provided. (12) That individual shall be a representative of the breed society, or of a competent authority referred to in Article 30(2)(b) of Regulation (EU) 2016/1012, or of an embryo production team authorised in accordance with Article 31(1) of that Regulation, who is authorised to sign the zootechnical certificate. The zootechnical certificate shall be issued in at least one of the official languages of the Member States of dispatch and of destination. The colour of the signature must be different from that of the printing. ANNEX II MODEL FORMS FOR ZOOTECHNICAL CERTIFICATES FOR TRADE IN HYBRID BREEDING PIGS AND THEIR GERMINAL PRODUCTS SECTION A Zootechnical certificate for trade in hybrid breeding pigs Text of image Zootechnical certificate, in accordance with Regulation (EU) 2016/1012, for trade in hybrid breeding pigs (Sus scrofa) (1) (a logo of the issuing breeding operation or competent authority may be included) Certificate number (2) 1. Name of issuing breeding operation/competent authority (provide contact details and, where available, a reference to the website) 2. Name of breeding register 3. Name of breed (3)/line (3)/cross (3) of hybrid breeding pig 4. Sex of animal 5. Breeding register number of animal 6. Identification of animal (4) 7. Identity verification (2) (5) (6) 6.1. System 7.1. Method 6.2. Individual identification number 7.2. Result 6.3. Animal health identification number 6.4. Name (2) 8. Date (use format dd.mm.yyyy) and country of birth of animal 9. Name, address and email address (2) of breeder 10. Name, address and email address (2) of owner 11. The pedigree of the hybrid breeding pig (6) 11.1. Sire Breeding register number Breed (3)/line (3)/cross (3) Name (2) 11.1.1. Paternal Grandsire Breeding register number Breed (3)/line (3)/cross (3) Name (2) 11.1.2. Paternal Granddam Breeding register number Breed (3)/line (3)/cross (3) Name (2) Text of image 11.2. Dam Breeding register number Breed (3)/line (3)/cross (3) Name (2) 11.2.1. Maternal Grandsire Breeding register number Breed (3)/line (3)/cross (3) Name (2) 11.2.2. Maternal Granddam Breeding register number Breed (3)/line (3)/cross (3) Name (2) 12. Additional information (2) (6) (7) 12.1. Results of performance testing 12.2. Up-to-date results of the genetic evaluation carried out last on ¦ (insert date in format dd.mm.yyyy) 12.3. Genetic defects and genetic peculiarities of the animal in relation to the breeding programme 12.4. Other relevant information 13. Insemination (3)/mating (3) (2) (8) 13.1. Date (use format dd.mm.yyyy) 13.2. Identification of the fertilising male 13.2.1. Individual identification number (4) 13.2.2. Animal health identification number 13.2.3. Name (2) 13.2.4. System of identity verification and result (5) 14. Name and address of consignee 15.1. Done at: ¦ (insert place of issue) 15.2. on: ¦ (insert date of issue) 15.3. Name and capacity of the signatory: ¦ (insert in capital letters name and capacity of the individual (9) signing the certificate) 15.4. Signature: ¦ (1) A single zootechnical certificate may be issued for a group of hybrid breeding pigs provided that those hybrid breeding pigs have the same age and the same genetic dam and sire and that individual information is provided in points 4, 5, 6.2, 12 and, as appropriate, 13. (2) Keep empty if not applicable. (3) Delete where not applicable. Text of image (4) Individual identification in accordance with the rules of the breeding programme approved in accordance with Article 8(3), and, where applicable, Article 12 of Regulation (EU) 2016/1012, and identification number in accordance with Union animal health legislation on the identification and registration of animals. (5) This may be required by breeding operations in accordance with Article 22(2) of Regulation (EU) 2016/1012 for hybrid breeding pigs used for the collection of semen for artificial insemination or used for the collection of oocytes and embryos. (6) If necessary attach additional sheets of paper. (7) If the results of performance testing or genetic evaluation can be accessed on a website, a direct reference to that website may be provided instead. (8) Required in the case of pregnant females. Information may be indicated in a separate document. (9) That individual shall be a representative of the breeding operation, or of a competent authority referred to in Article 30(2)(b) of Regulation (EU) 2016/1012, who is authorised to sign the zootechnical certificate. The zootechnical certificate shall be issued in at least one of the official languages of the Member States of dispatch and of destination. The colour of the signature must be different from that of the printing. SECTION B Zootechnical certificate for trade in semen of hybrid breeding pigs Text of image Zootechnical certificate, in accordance with Regulation (EU) 2016/1012, for trade in semen of hybrid breeding pigs (Sus scrofa) (a logo of the issuing breeding operation, competent authority or semen collection or storage centre may be included) Certificate number (1) A. Information on the donor male hybrid breeding pig 1. Name of issuing breeding operation/competent authority/semen collection or storage centre (provide contact details and, where available, a reference to the website) 2. Name of breeding register 3. Name of breed (2)/line (2)/cross (2) 4. Breeding register number of donor male 5. Identification of donor male (3) 6. Identity verification (1) (4) (5) 5.1. System 6.1. Method 5.2. Individual identification number 6.2. Result 5.3. Animal health identification number 5.4. Name (1) 7. Date (use format dd.mm.yyyy) and country of birth of donor male 8. Name, address and email address (1) of breeder 9. Name, address and email address (1) of owner 10. The pedigree of donor male (5) 10.1. Sire Breeding register number Breed (2)/line (2)/cross (2) Name (1) 10.1.1. Paternal Grandsire Breeding register number Breed (2)/line (2)/cross (2) Name (1) 10.1.2. Paternal Granddam Breeding register number Breed (2)/line (2)/cross (2) Name (1) Text of image 10.2. Dam Breeding register number Breed (2)/line (2)/cross (2) Name (1) 10.2.1. Maternal Grandsire Breeding register number Breed (2)/line (2)/cross (2) Name (1) 10.2.2. Maternal Granddam Breeding register number Breed (2)/line (2)/cross (2) Name (1) 11. Additional information (1) (5) (6) 11.1. Results of performance testing 11.2. Up-to-date results of the genetic evaluation carried out last on ¦ (insert date in format dd.mm.yyyy) 11.3. Genetic defects and genetic peculiarities of donor male in relation to the breeding programme 11.4. Other relevant information B. Information on semen 12. Identification of semen Colour of straws or other packages Code on straws or other packages Number of straws or other packages (7) Place of collection Date of collection (dd.mm.yyyy) Others (1) (8) 13. Semen collection or storage centre of dispatch 13.1. Name 13.2. Address 13.3. Approval number 14. Name and address of consignee 15. Name and address of the breeding operation (2), or the third party (2) designated by that breeding operation, responsible for carrying out testing (1) (9) 16.1. Done at: ¦ (insert place of issue) 16.2. on: ¦ (insert date of issue) 16.3. Name and capacity of the signatory: ¦ (insert in capital letters name and capacity of the individual (10) signing the certificate) 16.4. Signature: ¦ Text of image (1) Keep empty if not applicable. (2) Delete where not applicable. (3) Individual identification in accordance with the rules of the breeding programme approved in accordance with Article 8(3), and, where applicable, Article 12 of Regulation (EU) 2016/1012, and identification number in accordance with Union animal health legislation on the identification and registration of animals. (4) This may be required by breeding operations in accordance with Article 22(2) of Regulation (EU) 2016/1012 for hybrid breeding pigs used for the collection of semen for artificial insemination. (5) If necessary attach additional sheets of paper. (6) If the results of performance testing or genetic evaluation can be accessed on a website, a direct reference to that website may be provided instead. (7) A straw or another package shall contain only semen collected from one hybrid breeding pig. (8) Where applicable, information on sexed semen may be provided. (9) For semen intended for the performance testing or genetic evaluation of hybrid breeding pigs which have not undergone such testing or evaluation, in accordance with the quantity limits referred to in Article 24(1)(d) of Regulation (EU) 2016/1012. (10) That individual shall be a representative of the breeding operation, or of a competent authority referred to in Article 30(2)(b) of Regulation (EU) 2016/1012, or of a semen collection or storage centre authorised in accordance with Article 31(1) of that Regulation, who is authorised to sign the zootechnical certificate. The zootechnical certificate shall be issued in at least one of the official languages of the Member States of dispatch and of destination. The colour of the signature must be different from that of the printing. SECTION C Zootechnical certificate for trade in oocytes of hybrid breeding pigs Text of image Zootechnical certificate, in accordance with Regulation (EU) 2016/1012, for trade in oocytes of hybrid breeding pigs (Sus scrofa) (a logo of the issuing breeding operation, competent authority or embryo production team may be included) Certificate number (1) A. Information on the donor female hybrid breeding pig 1. Name of issuing breeding operation/competent authority/embryo production team (provide contact details and, where available, a reference to the website) 2. Name of breeding register 3. Name of breed (2)/line (2)/cross (2) 4. Breeding register number of donor female 5. Identification of donor female (3) 6. Identity verification (1) (4) (5) 5.1. System 6.1. Method 5.2. Individual identification number 6.2. Result 5.3. Animal health identification number 5.4. Name (1) 7. Date (use format dd.mm.yyyy) and country of birth of donor female 8. Name, address and email address (1) of breeder 9. Name, address and email address (1) of owner 10. The pedigree of donor female (5) 10.1. Sire Breeding register number Breed (2)/line (2)/cross (2) Name (1) 10.1.1. Paternal Grandsire Breeding register number Breed (2)/line (2)/cross (2) Name (1) 10.1.2. Paternal Granddam Breeding register number Breed (2)/line (2)/cross (2) Name (1) Text of image 10.2. Dam Breeding register number Breed (2)/line (2)/cross (2) Name (1) 10.2.1. Maternal Grandsire Breeding register number Breed (2)/line (2)/cross (2) Name (1) 10.2.2. Maternal Granddam Breeding register number Breed (2)/line (2)/cross (2) Name (1) 11. Additional information (1) (5) (6) 11.1. Results of performance testing 11.2. Up-to-date results of the genetic evaluation carried out last on ¦ (insert date in format dd.mm.yyyy) 11.3. Genetic defects and genetic peculiarities of the donor female in relation to the breeding programme 11.4. Other relevant information B. Information on oocytes 12. Identification system Colour of straws or other packages Code on straws or other packages Number of straws or other packages Number of oocytes (7) Place of collection Date of collection (dd.mm.yyyy) Others (1) 13. Embryo collection or production team of dispatch 13.1. Name 13.2. Address 13.3. Approval number 14. Name and address of consignee 14.1. Done at: ¦ (insert place of issue) 14.2. on: ¦ (insert date of issue) 14.3. Name and capacity of the signatory: ¦ (insert in capital letters name and capacity of the individual (8) signing the certificate) 14.4. Signature: ¦ Text of image (1) Keep empty if not applicable. (2) Delete where not applicable. (3) Individual identification in accordance with the rules of the breeding programme approved in accordance with Article 8(3), and, where applicable, Article 12 of Regulation (EU) 2016/1012, and identification number in accordance with Union animal health legislation on the identification and registration of animals. (4) This may be required by breeding operations in accordance with Article 22(2) of Regulation (EU) 2016/1012 for hybrid breeding pigs used for the collection of oocytes. (5) If necessary attach additional sheets of paper. (6) If the results of performance testing or genetic evaluation can be accessed on a website, a direct reference to that website may be provided instead. (7) Where there is more than one oocyte in a straw or another package, a clear indication of the number of oocytes is required. A straw or another package shall contain only oocytes collected from one hybrid breeding pig. (8) That individual shall be a representative of the breeding operation, or of a competent authority referred to in Article 30(2)(b) of Regulation (EU) 2016/1012, or of an embryo production team authorised in accordance with Article 31(1) of that Regulation, who is authorised to sign the zootechnical certificate. The zootechnical certificate shall be issued in at least one of the official languages of the Member States of dispatch and of destination. The colour of the signature must be different from that of the printing. SECTION D Zootechnical certificate for trade in embryos of hybrid breeding pigs Text of image Zootechnical certificate, in accordance with Regulation (EU) 2016/1012, for trade in embryos of hybrid breeding pigs (Sus scrofa) (a logo of the issuing breeding operation, competent authority or embryo collection or production team may be included) Certificate number (1) A. Information on the donor female hybrid breeding pig 1. Name of issuing breeding operation/competent authority/embryo collection or production team (provide contact details and, where available, a reference to the website) 2. Name of breeding register 3. Name of breed (2)/line (2)/cross (2) 4. Breeding register number of donor female 5. Identification of donor female (2) 6. Identity verification (1) (4) (5) 5.1. System 6.1. Method 5.2. Individual identification number 6.2. Result 5.3. Animal health identification number 5.4. Name (1) 7. Date (use format dd.mm.yyyy) and country of birth of donor female 8. Name, address and email address (1) of breeder 9. Name, address and email address (1) of owner 10. The pedigree of donor female (5) 10.1. Sire Breeding register number Breed (2)/line (2)/cross (2) Name (1) 10.1.1. Paternal Grandsire Breeding register number Breed (2)/line (2)/cross (2) Name (1) 10.1.2. Paternal Granddam Breeding register number Breed (2)/line (2)/cross (2) Name (1) Text of image 10.2. Dam Breeding register number Breed (2)/line (2)/cross (2) Name (1) 10.2.1. Maternal Grandsire Breeding register number Breed (2)/line (2)/cross (2) Name (1) 10.2.2. Maternal Granddam Breeding register number Breed (2)/line (2)/cross (2) Name (1) 11. Additional information (1) (5) (6) 11.1. Results of performance testing 11.2. Up-to-date results of the genetic evaluation carried out last on ¦ (insert date in format dd.mm.yyyy) 11.3. Genetic defects and genetic peculiarities of donor female in relation to the breeding programme 11.4. Other relevant information B. Information on the donor male hybrid breeding pig 12. Name of issuing breeding operation (provide contact details and, where available, a reference to the website) 13. Name of breeding register 14. Name of breed (2)/line (2)/cross (2) 15. Breeding register number of donor male 16. Identification of donor male (3) 17. Identity verification (1) (4) (5) 16.1. System 17.1. Method 16.2. Individual identification number 17.2. Result 16.3. Animal health identification number 16.4. Name (1) 18. Date (use format dd.mm.yyyy) and country of birth of donor male 19. Name, address and email address (1) of breeder 20. Name, address and email address (1) of owner 21. The pedigree of donor male (5) Text of image 21.1. Sire Breeding register number Breed (2)/line (2)/cross (2) Name (1) 21.1.1. Paternal Grandsire Breeding register number Breed (2)/line (2)/cross (2) Name (1) 21.1.2. Paternal Granddam Breeding register number Breed (2)/line (2)/cross (2) Name (1) 21.2. Dam Breeding register number Breed (2)/line (2)/cross (2) Name (1) 21.2.1. Maternal Grandsire Breeding register number Breed (2)/line (2)/cross (2) Name (1) 21.2.2. Maternal Granddam Breeding register number Breed (2)/line (2)/cross (2) Name (1) 22. Additional information (1) (5) (6) 22.1. Results of performance testing 22.2. Up-to-date results of the genetic evaluation carried out last on ¦ (insert date in format dd.mm.yyyy) 22.3. Genetic defects and genetic peculiarities of donor male in relation to the breeding programme 22.4. Other relevant information C. Information on embryos 23. Identification of embryos Colour of straws or other packages Code on straws or other packages Number of straws or other packages Number of embryos (7) Place of collection or production Date of collection or production (dd.mm.yyyy) Others (1) (8) 24. Embryo collection or production team of dispatchh 24.1. Name 24.2. Address 24.3. Approval number 25. Name and address of consignee Text of image D. Information on surrogate recipient of embryo(s) 26. Individual identification number (3) of surrogate recipient (1) 27.1. Done at: ¦ (insert place of issue) 27.2. on: ¦ (insert date of issue) 27.3. Name and capacity of the signatory: ¦ (insert in capital letters name and capacity of the individual (9) signing the certificate) 27.4. Signature: ¦ (1) Keep empty if not applicable. (2) Delete where not applicable. (3) Individual identification in accordance with the rules of the breeding programme approved in accordance with Article 8(3), and, where applicable, Article 12 of Regulation (EU) 2016/1012, and identification number in accordance with Union animal health legislation on the identification and registration of animals. (4) This may be required by breeding operations in accordance with Article 22(2) of Regulation (EU) 2016/1012 for hybrid breeding pigs used for the collection of semen for artificial insemination or used for the collection of oocytes or embryos. (5) If necessary attach additional sheets of paper. (6) If the results of performance testing or genetic evaluation can be accessed on a website, a direct reference to that website may be provided instead. (7) Where there is more than one embryo in a straw or another package, a clear indication of the number of embryos is required. A straw or another package shall contain only embryos that have the same parentage. (8) Where applicable, information on sexed embryos may be provided. (9) That individual shall be a representative of the breeding operation, or of a competent authority referred to in Article 30(2)(b) of Regulation (EU) 2016/1012, or of an embryo collection or production team authorised in accordance with Article 31(1) of that Regulation, who is authorised to sign the zootechnical certificate. The zootechnical certificate shall be issued in at least one of the official languages of the Member States of dispatch and of destination. The colour of the signature must be different from that of the printing. ANNEX III MODEL FORMS FOR ZOOTECHNICAL CERTIFICATES FOR ENTRY INTO THE UNION OF PUREBRED BREEDING ANIMALS AND THEIR GERMINAL PRODUCTS SECTION A Zootechnical certificate for entry into the Union of purebred breeding animals of the bovine, porcine, ovine, caprine and equine species Text of image Zootechnical certificate, in accordance with Regulation (EU) 2016/1012, for entry into the Union of purebred breeding animals of the following species: (a) bovine species (Bos taurus, Bos indicus, Bubalus bubalis) (1) (b) porcine species (Sus scrofa) (1) (2) (c) ovine species (Ovis aries) (1) (d) caprine species (Capra hircus) (1) (e) equine species (Equus caballus and Equus asinus) (1) (a logo of the issuing breeding body may be included) Certificate number (3) 1. Name of issuing breeding body (provide contact details and, where available, a reference to the website) 2. Name of breeding book 3. Name of breed of purebred breeding animal 4. Class within the main section of the breeding book where animal is entered (3) 5. Sex of animal 6. Breeding book number of animal 7. Identification of purebred breeding animal (4) 8. Identity verification (3) (5) (6) 7.1. System 8.1. Method 7.2. Individual identification number 8.2. Result 7.3. Name (3) 9. Date (use format dd.mm.yyyy) and country of birth of animal 10. Name, address and email address (3) of breeder 11. Name, address and email address (3) of owner 12. The pedigree (6) (7) of the purebred breeding animal 12.1. Sire Breeding book number and section Name (3) 12.1.1. Paternal Grandsire Breeding book number and section Name (3) 12.1.2. Paternal Granddam Breeding book number and section Name (3) Text of image 12.2. Dam Breeding book number and section Name (3) 12.2.1. Maternal Grandsire Breeding book number and section Name (3) 12.2.2. Maternal Granddam Breeding book number and section Name (3) 13. Additional information (3) (6) (8) 13.1. Results of performance testing 13.2. Up-to-date results of the genetic evaluation carried out last on ¦ (insert date in format dd.mm.yyyy) 13.3. Genetic defects and genetic peculiarities of the animal in relation to the breeding programme 13.4. Other relevant information 14. Insemination (1)/mating (1) (3) (9) 14.1. Date (use format dd.mm.yyyy) 14.2. Identification of the fertilising male 14.2.1. Individual identification number (4) 14.2.2. Name (3) 14.2.3. System of identity verification and result (5) 15. Name of breed society (1)/competent authority (1)/breeding operation (1) maintaining the breeding book (1)/breeding register (1) into which the purebred breeding animal is intended to be entered (1)/registered (1) (provide contact details and, where available, a reference to the website) 16.1. Done at: ¦ (insert place of issue) 16.2. on: ¦ (insert date of issue) 16.3. Name and capacity of the signatory: ¦ (insert in capital letters name and capacity of the individual (10) signing the certificate) 16.4. Signature: ¦ (1) Delete where not applicable. (2) A single zootechnical certificate may be issued for a group of purebred breeding animals of the porcine species provided that those purebred breeding animals have the same age and the same genetic dam and sire and that individual information is provided in points 5, 6, 7.2, 13 and, as appropriate, 14. (3) Keep empty if not applicable. (4) In accordance with the legislation on the identification and registration of animals of the country of dispatch. Text of image (5) Required in accordance with Article 22(1) of Regulation (EU) 2016/1012 for purebred breeding animals of the bovine, ovine, caprine and equine species used for the collection of semen for artificial insemination. This may be required for purebred breeding animals of the porcine species used for the collection of semen for artificial insemination or for purebred breeding animals of the bovine, ovine, caprine, porcine and equine species used for the collection of oocytes and embryos in accordance with Article 22(2) of Regulation (EU) 2016/1012 by breed societies maintaining the breeding book where the animal is to be entered. (6) If necessary attach additional sheets of paper. (7) As regards section of the breeding book, insert main section or supplementary section. Information on additional generations may be provided. (8) If the results of performance testing or genetic evaluation can be accessed on a website, a direct reference to that website may be provided instead. (9) Required in the case of pregnant females. Information may be indicated in a separate document. (10) That individual shall be a representative of the breeding body, including official service of the country of dispatch, which is listed in accordance with Article 34 of Regulation (EU) 2016/1012, who is authorised to sign the zootechnical certificate. The zootechnical certificate shall be issued in at least one of the official languages of the country of dispatch and of the Member State of destination. The colour of the signature must be different from that of the printing. SECTION B Zootechnical certificate for entry into the Union of semen of purebred breeding animals Text of image Zootechnical certificate, in accordance with Regulation (EU) 2016/1012, for entry into the Union of semen of purebred breeding animals of the following species: (a) bovine species (Bos taurus, Bos indicus, Bubalus bubalis) (1) (b) porcine species (Sus scrofa) (1) (c) ovine species (Ovis aries) (1) (d) caprine species (Capra hircus) (1) (e) equine species (Equus caballus and Equus asinus) (1) (a logo of the issuing breeding body or semen collection or storage centre may be included) Certificate number (2) A. Information on the donor male purebred breeding animal 1. Name of issuing breeding body/semen collection or storage centre (provide contact details and, where available, a reference to the website) 2. Name of breeding book 3. Name of breed of donor male 4. Class within the main section of the breeding book where donor male is entered (2) 5. Breeding book number of donor male 6. Identification of donor male (3) 7. Identity verification (2) (4) (5) 6.1. System 7.1. Method 6.2. Individual identification number 7.2. Result 6.3. Name (2) 8. Date (use format dd.mm.yyyy) and country of birth of donor male 9. Name, address and email address (2) of breeder 10. Name, address and email address (2) of owner 11. The pedigree of donor male (5) (6) 11.1. Sire Breeding book number and section Name (2) 11.1.1. Paternal Grandsire Breeding book number and section Name (2) 11.1.2. Paternal Granddam Breeding book number and section Name (2) Text of image 11.2. Dam Breeding book number and section Name (2) 11.2.1. Maternal Grandsire Breeding book number and section Name (2) 11.2.2. Maternal Granddam Breeding book number and section Name (2) 12. Additional information (2) (5) (7) 12.1. Results of performance testing 12.2. Up-to-date results of the genetic evaluation carried out last on ¦ (insert date in format dd.mm.yyyy) 12.3. Genetic defects and genetic peculiarities of donor male in relation to the breeding programme 12.4. Other relevant information B. Information on semen 13. Identification system Colour of straws or other packages Code on straws or other packages Number of straws or other packages (8) Place of collection Date of collection (dd.mm.yyyy) Others (2) (9) 14. Semen collection or storage centre of dispatch 14.1. Name 14.2. Address 14.3. Approval number 15. Name and address of consignee 16. Name and address of the breed society (1), or the third party (1) designated by that breed society, responsible for carrying out testing (2) (10) 17.1. Done at: ¦ (insert place of issue) 17.2. on: ¦ (insert date of issue) 17.3. Name and capacity of the signatory: ¦ (insert in capital letters name and capacity of the individual (11) signing the certificate) 17.4. Signature: ¦ Text of image (1) Delete where not applicable. (2) Keep empty if not applicable. (3) In accordance with the legislation on the identification and registration of animals of the country of dispatch. (4) Required in accordance with Article 22(1) of Regulation (EU) 2016/1012 for purebred breeding animals of the bovine, ovine, caprine and equine species used for the collection of semen for artificial insemination. This may be required in accordance with Article 22(2) of Regulation (EU) 2016/1012 for purebred breeding animals of the porcine species used for the collection of semen for artificial insemination by breed society maintaining the breeding book where the offspring of the donor animal is to be entered. (5) If necessary attach additional sheets of paper. (6) Insert main section or supplementary section as appropriate. Information on additional generations may be provided. (7) If the results of performance testing or genetic evaluation can be accessed on a website, a direct reference to that website may be provided instead. (8) A straw or another package shall contain only semen collected from one purebred breeding animal. (9) Where applicable, information on sexed semen may be provided. (10) For semen intended for the testing of purebred breeding animals of the bovine, porcine, ovine or caprine species which have not undergone performance testing or genetic evaluation, in accordance with the quantity limits referred to in Article 21(1)(g) of Regulation (EU) 2016/1012. (11) That individual shall be a representative of the breeding body, including official service of the country of dispatch, which is listed in accordance with Article 34 of Regulation (EU) 2016/1012, or of a semen collection or storage centre acting on behalf of the breeding body in accordance with Article 33(1) of that Regulation, who is authorised to sign the zootechnical certificate. The zootechnical certificate shall be issued in at least one of the official languages of the country of dispatch and of the Member State of destination. The colour of the signature must be different from that of the printing. SECTION C Zootechnical certificate for entry into the Union of oocytes of purebred breeding animals Text of image Zootechnical certificate, in accordance with Regulation (EU) 2016/1012, for entry into the Union of oocytes of purebred breeding animals of the following species: (a) bovine species (Bos taurus, Bos indicus, Bubalus bubalis) (1) (b) porcine species (Sus scrofa) (1) (c) ovine species (Ovis aries) (1) (d) caprine species (Capra hircus) (1) (e) equine species (Equus caballus and Equus asinus) (1) (a logo of the issuing body or embryo production team may be included) Certificate number (2) A. Information on the donor female purebred breeding animal 1. Name of issuing breeding body/embryo production team (provide contact details and, where available, a reference to the website) 2. Name of breeding book 3. Name of breed of donor female 4. Class within the main section of the breeding book where donor female is entered (2) 5. Breeding book number of donor female 6. Identification of donor female (3) 7. Identity verification (2) (4) (5) 6.1. System 7.1. Method 6.2. Individual identification number 7.2. Result 6.3. Name (2) 8. Date (use format dd.mm.yyyy) and country of birth of donor female 9. Name, address and email address (2) of breeder 10. Name, address and email address (2) of owner 11. The pedigree of donor female (5) (6) 11.1. Sire Breeding book number and section Name (2) 11.1.1. Paternal Grandsire Breeding book number and section Name (2) 11.1.2. Paternal Granddam Breeding book number and section Name (2) Text of image 11.2. Dam Breeding book number and section Name (2) 11.2.1. Maternal Grandsire Breeding book number and section Name (2) 11.2.2. Maternal Granddam Breeding book number and section Name (2) 12. Additional information (2) (5) (7) 12.1. Results of performance testing 12.2. Up-to-date results of the genetic evaluation carried out last on ¦ (insert date in format dd.mm.yyyy) 12.3. Genetic defects and genetic peculiarities of donor female in relation to the breeding programme 12.4. Other relevant information B. Information on oocytes 13. Identification of oocytes Colour of straws or other packages Code on straws or other packages Number of straws or other packages Number of oocytes (8) Place of collection Date of collection (dd.mm.yyyy) Others (2) 14. Embryo collection or production team of dispatch 14.1. Name 14.2. Address 14.3. Approval number 15. Name and address of consignee 16.1. Done at: ¦ (insert place of issue) 16.2. on: ¦ (insert date of issue) 16.3. Name and capacity of the signatory: ¦ (insert in capital letters name and capacity of the individual (9) signing the certificate) 16.4. Signature: ¦ (1) Delete where not applicable. (2) Keep empty if not applicable. Text of image (3) In accordance with the legislation on the identification and registration of animals of the country of dispatch. (4) This may be required for purebred breeding animals of the bovine, porcine, ovine, caprine and equine species used for the collection of oocytes in accordance with Article 22(2) of Regulation (EU) 2016/1012 by breed societies maintaining the breeding book where the offspring of the donor animal is to be entered. (5) If necessary attach additional sheets of paper. (6) Insert main section or supplementary section as appropriate. Information on additional generations may be provided.. (7) If the results of performance testing or genetic evaluation can be accessed on a website, a direct reference to that website may be provided instead. (8) Where there is more than one oocyte in a straw or another package, a clear indication of the number of oocytes is required. A straw or another package shall contain only oocytes collected from one purebred breeding animal. (9) That individual shall be a representative of the breeding body, including official service of the country of dispatch, which is listed in accordance with Article 34 of Regulation (EU) 2016/1012, or of an embryo production team acting on behalf of the breeding body in accordance with Article 33(1) of that Regulation, who is authorised to sign the zootechnical certificate. The zootechnical certificate shall be issued in at least one of the official languages of the Member States of dispatch and of destination. The colour of the signature must be different from that of the printing. SECTION D Zootechnical certificate for entry into the Union of embryos of purebred breeding animals Text of image Zootechnical certificate, in accordance with Regulation (EU) 2016/1012, for entry into the Union of embryos of purebred breeding animals of the following species: (a) bovine species (Bos taurus, Bos indicus, Bubalus bubalis) (1) (b) porcine species (Sus scrofa) (1) (c) ovine species (Ovis aries) (1) (d) caprine species (Capra hircus) (1) (e) equine species (Equus caballus and Equus asinus) (1) (a logo of the issuing breeding body or embryo collection or production team may be included) Certificate number (2) A. Information on the donor female purebred breeding animal 1. Name of issuing breeding body/embryo collection or production team (provide contact details and, where available, a reference to the website) 2. Name of breeding book 3. Name of breed of donor female 4. Class within the main section of the breeding book where donor female is entered (2) 5. Breeding book number of donor female 6. Identification of donor female (3) 7. Identity verification (2) (4) (5) 6.1. System 7.1. Method 6.2. Individual identification number 7.2. Result 6.3. Name (2) 8. Date (use format dd.mm.yyyy) and country of birth of donor female 9. Name, address and email address (2) of breeder 10. Name, address and email address (2) of owner 11. The pedigree of donor female (5) (6) 11.1. Sire Breeding book number and section Name (2) 11.1.1. Paternal Grandsire Breeding book number and section Name (2) 11.1.2. Paternal Granddam Breeding book number and section Name (2) Text of image 11.2. Dam Breeding book number and section Name (2) 11.2.1. Maternal Grandsire Breeding book number and section Name (2) 11.2.2. Maternal Granddam Breeding book number and section Name (2) 12. Additional information (2) (5) (7) 12.1. Results of performance testing 12.2. Up-to-date results of the genetic evaluation carried out last on ¦ (insert date in format dd.mm.yyyy) 12.3. Genetic defects and genetic peculiarities of donor female in relation to the breeding programme 12.4. Other relevant information B. Information on the donor male purebred breeding animal 13. Name of issuing breeding body (provide contact details and, where available, a reference to the website) 14. Name of breeding book 15. Name of breed of donor male 16. Class within the main section of the breeding book where donor male is entered (2) 17. Breeding book number of donor male 18. Identification of donor male (3) 19. Identity verification (2) (4) (5) 18.1. System 19.1. Method 18.2. Individual identification number 19.2. Result 18.3. Name (2) 20. Date (use format dd.mm.yyyy) and country of birth of donor male 21. Name, address and email address (2) of breeder 22. Name, address and email address (2) of owner 23. The pedigree of donor female (5) (6) Text of image 23.1. Sire Breeding book number and section Name (2) 23.1.1. Paternal Grandsire Breeding book number and section Name (2) 23.1.2. Paternal Granddam Breeding book number and section Name (2) 23.2. Dam Breeding book number and section Name (2) 23.2.1. Maternal Grandsire Breeding book number and section Name (2) 23.2.2. Maternal Granddam Breeding book number and section Name (2) 24. Additional information (2) (5) (7) 24.1. Results of performance testing 24.2. Up-to-date results of the genetic evaluation carried out last on ¦ (insert date in format dd.mm.yyyy) 24.3. Genetic defects and genetic peculiarities of donor male in relation to the breeding programme 24.4. Other relevant information C. Information on embryos 25. Identification of embryos Colour of straws or other packages Code on straws or other packages Number of straws or other packages Number of embryos (8) Place of collection or production Date of collection or production (dd.mm.yyyy) Others (2) (9) 26. Embryo collection or production team of dispatch 26.1. Name 26.2. Address 26.3. Approval number 27. Name and address of consignee Text of image D. Information on surrogate recipient of embryo(s) 28. Individual identification number (3) of surrogate recipient (2) 29.1. Done at: ¦ (insert place of issue) 29.2. on: ¦ (insert date of issue) 29.3. Name and capacity of the signatory: ¦ (insert in capital letters name and capacity of the individual (10) signing the certificate) 29.4. Signature: ¦ (1) Delete where not applicable. (2) Keep empty if not applicable. (3) In accordance with the legislation on the identification and registration of animals of the country of dispatch. (4) Required in accordance with Article 22(1) of Regulation (EU) 2016/1012 for purebred breeding animals of the bovine, ovine, caprine and equine species used for the collection of semen for artificial insemination. This may be required for purebred breeding animals of the bovine, porcine, ovine, caprine and equine species used for the collection of oocytes and embryos in accordance with Article 22(2) of Regulation (EU) 2016/1012 by breed societies maintaining the breeding book where the offspring obtained from those embryos is to be entered. (5) If necessary attach additional sheets of paper. (6) Insert main section or supplementary section as appropriate. Information on additional generations may be provided. (7) If the results of performance testing or genetic evaluation can be accessed on a website, a direct reference to that website may be provided instead. (8) Where there is more than one embryo in a straw or another package, a clear indication of the number of embryos is required. A straw or another package shall contain only embryos having the same parentage. (9) Where applicable, information on sexed embryos may be provided. (10) That individual shall be a representative of the breeding body, including official service of the country of dispatch, which is listed in accordance with Article 34 of Regulation (EU) 2016/1012, or of an embryo collection or production team acting on behalf of the breeding body in accordance with Article 33(1) of that Regulation, who is authorised to sign the zootechnical certificate. The zootechnical certificate shall be issued in at least one of the official languages of the country of dispatch and of the Member State of destination. The colour of the signature must be different from that of the printing. ANNEX IV MODEL FORMS FOR ZOOTECHNICAL CERTIFICATES FOR ENTRY INTO THE UNION OF HYBRID BREEDING PIGS AND THEIR GERMINAL PRODUCTS SECTION A Zootechnical certificate for entry into the Union of hybrid breeding pigs Text of image Zootechnical certificate, in accordance with Regulation (EU) 2016/1012, for entry into the Union of hybrid breeding pigs (Sus scrofa) (1) (a logo of the issuing breeding body may be included) Certificate number (2) 1. Name of issuing breeding body (provide contact details and, where available, a reference to the website) 2. Name of breeding register 3. Name of breed (3)/line (3)/cross (3) of hybrid breeding pig 4. Sex of animal 5. Breeding register number of animal 6. Identification of animal (4) 7. Identity verification (2) (5) (6) 6.1. System 7.1. Method 6.2. Individual identification number 7.2. Result 6.3. Name (2) 8. Date (use format dd.mm.yyyy) and country of birth of animal 9. Name, address and email address (2) of breeder 10. Name, address and email address (2) of owner 11. The pedigree of the hybrid breeding pig (6) 11.1. Sire Breeding register number Breed (3)/line (3)/cross (3) Name (2) 11.1.1. Paternal Grandsire Breeding register number Breed (3)/line (3)/cross (3) Name (2) 11.1.2. Paternal Granddam Breeding register number Breed (3)/line (3)/cross (3) Name (2) Text of image 11.2. Dam Breeding register number Breed (3)/line (3)/cross (3) Name (2) 11.2.1. Maternal Grandsire Breeding register number Breed (3)/line (3)/cross (3) Name (2) 11.2.2. Maternal Granddam Breeding register number Breed (3)/line (3)/cross (3) Name (2) 12. Additional information (2) (6) (7) 12.1. Results of performance testing 12.2. Up-to-date results of the genetic evaluation carried out last on ¦ (insert date in format dd.mm.yyyy) 12.3. Genetic defects and genetic peculiarities of the animal in relation to the breeding programme 12.4. Other relevant information 13. Insemination (3)/mating (3) (2) (8) 13.1. Date (use format dd.mm.yyyy) 13.2. Identification of the fertilising male 13.2.1. Individual identification number (4) 13.2.2. Name (2) 13.2.3. System of identity verification and result (5) 14. Name of breed society (3)/breeding operation (3)/competent authority (3) maintaining the breeding book (3)/breeding register (3) in which the purebred breeding pig is intended to be entered (3)/registered (3) (provide contact details and, where available, a reference to the website) (2) (9) 15.1. Done at: ¦ (insert place of issue) 15.2. on: ¦ (insert date of issue) 15.3. Name and capacity of the signatory: ¦ (insert in capital letters name and capacity of the individual (10) signing the certificate) 15.4. Signature: ¦ Text of image (1) A single zootechnical certificate may be issued for a group of hybrid breeding pigs provided that those hybrid breeding pigs have the same age and the same genetic dam and sire and that individual information is provided in points 4, 5, 6.2, 12 and, as appropriate, 13. (2) Keep empty if not applicable. (3) Delete where not applicable. (4) In accordance with the legislation on the identification and registration of animals of the country of dispatch. (5) This may be required in accordance with Article 22(2) of Regulation (EU) 2016/1012 for hybrid breeding pigs used for the collection of semen for artificial insemination or for the collection of oocytes and embryos by breeding operations maintaining the breeding register where the animal is to be registered. (6) If necessary attach additional sheets of paper. (7) If the results of performance testing or genetic evaluation can be accessed on a website, a direct reference to that website may be provided instead. (8) Required in the case of pregnant females. Information may be indicated in a separate document. (9) Applicable only for purebred breeding pigs of different breeds or lines registered in a breeding register for hybrid breeding pigs. (10) That individual shall be a representative of the breeding body, including official service of the country of dispatch, which is listed in accordance with Article 34 of Regulation (EU) 2016/1012, who is authorised to sign the zootechnical certificate. The zootechnical certificate shall be issued in at least one of the official languages of the country of dispatch and of the Member State of destination. The colour of the signature must be different from that of the printing. SECTION B Zootechnical certificate for entry into the Union of semen of hybrid breeding pigs Text of image Zootechnical certificate, in accordance with Regulation (EU) 2016/1012, for entry into the Union of semen of hybrid breeding pigs (Sus scrofa) (a logo of the issuing breeding body or semen collection or storage centre may be included) Certificate number (1) A. Information on the donor male hybrid breeding pig 1. Name of issuing breeding body/semen collection or storage centre (provide contact details and, where available, a reference to the website) 2. Name of breeding register 3. Name of breed (2)/line (2)/cross (2) 4. Breeding register number of donor male 5. Identification of donor male (3) 6. Identity verification (1) (4) (5) 5.1. System 6.1. Method 5.2. Individual identification number 6.2. Result 5.3. Name (1) 7. Date (use format dd.mm.yyyy) and country of birth of donor male 8. Name, address and email address (1) of breeder 9. Name, address and email address (1) of owner 10. The pedigree of donor male (5) 10.1. Sire Breeding register number Breed (2)/line (2)/cross (2) Name (1) 10.1.1. Paternal Grandsire Breeding register number Breed (2)/line (2)/cross (2) Name (1) 10.1.2. Paternal Granddam Breeding register number Breed (2)/line (2)/cross (2) Name (1) Text of image 10.2. Dam Breeding register number Breed (2)/line (2)/cross (2) Name (1) 10.2.1. Maternal Grandsire Breeding register number Breed (2)/line (2)/cross (2) Name (1) 10.2.2. Maternal Granddam Breeding register number Breed (2)/line (2)/cross (2) Name (1) 11. Additional information (1) (5) (6) 11.1. Results of performance testing 11.2. Up-to-date results of the genetic evaluation carried out last on ¦ (insert date in format dd.mm.yyyy) 11.3. Genetic defects and genetic peculiarities of donor male in relation to the breeding programme 11.4. Other relevant information B. Information on semen 13. Identification of semen Colour of straws or other packages Code on straws or other packages Number of straws or other packages (7) Place of collection Date of collection (dd.mm.yyyy) Others (1) (8) 14. Semen collection or storage centre of dispatch 14.1. Name 14.2. Address 14.3. Approval number 15. Name and address of consignee 16. Name and address of the breeding operation (2), or the third party (2) designated by that breeding operation, responsible for carrying out testing (1) (9) 17.1. Done at : ¦ (insert place of issue) 17.2. on: ¦ (insert date of issue) 17.3. Name and capacity of the signatory: ¦ (insert in capital letters name and capacity of the individual (10) signing the certificate) 17.4. Signature: ¦ Text of image (1) Keep empty if not applicable. (2) Delete where not applicable. (3) In accordance with the legislation on the identification and registration of animals of the country of dispatch. (4) This may be required in accordance with Article 22(2) of Regulation (EU) 2016/1012 for hybrid breeding pigs used for the collection of semen for artificial insemination by breeding operations maintaining the breeding register where the offspring of the donor animal is to be registered. (5) If necessary attach additional sheets of paper. (6) If the results of performance testing or genetic evaluation can be accessed on a website, a direct reference to that website may be provided instead. (7) A straw or another package shall contain only semen collected from one hybrid breeding pig. (8) Where applicable, information on sexed semen may be provided. (9) For semen intended for performance testing or genetic evaluation of hybrid breeding pigs which have not undergone such testing or evaluation, in accordance with the quantity limits referred to in Article 24(1)(d) of Regulation (EU) 2016/1012. (10) That individual shall be a representative of the breeding body, including official service of the country of dispatch, which is listed in accordance with Article 34 of Regulation (EU) 2016/1012, or of a semen collection or storage centre acting on behalf of the breeding body in accordance with Article 33(1) of that Regulation, who is authorised to sign the zootechnical certificate. The zootechnical certificate shall be issued in at least one of the official languages of the country of dispatch and of the Member State of destination. The colour of the signature must be different from that of the printing. SECTION C Zootechnical certificate for entry into the Union of oocytes of hybrid breeding pigs Text of image Zootechnical certificate, in accordance with Regulation (EU) 2016/1012, for entry into the Union of oocytes of hybrid breeding pigs (Sus scrofa) (a logo of the issuing breeding body or embryo production team may be included) Certificate number (1) A. Information on the female donor hybrid breeding pig 1. Name of issuing breeding body/embryo production team (provide contact details and, where available, a reference to the website) 2. Name of breeding register 3. Name of breed (2)/line(2)/cross(2) 4. Breeding register number of donor female 5. Identification of donor female (3) 6. Identity verification (1) (4) (5) 5.1. System 6.1. Method 5.2. Individual identification number 6.2. Result 5.3. Name (1) 7. Date (use format dd.mm.yyyy) and country of birth of donor female 8. Name, address and email address (1) of breeder 9. Name, address and email address (1) of owner 10. The pedigree of donor female (5) 10.1. Sire Breeding register number Breed (2)/line(2)/cross(2) Name (1) 10.1.1. Paternal Grandsire Breeding register number Breed (2)/line(2)/cross(2) Name (1) 10.1.2. Paternal Granddam Breeding register number Breed (2)/line(2)/cross(2) Name (1) Text of image 10.2 Dam Breeding register number Breed (2)/line(2)/cross(2) Name (1) 10.2.1. Maternal Grandsire Breeding register number Breed (2)/line(2)/cross(2) Name (1) 10.2.2. Maternal Granddam Breeding register number Breed (2)/line(2)/cross(2) Name (1) 11. Additional information (1) (5) (6) 11.1. Results of performance testing 12.2. Up-to-date results of the genetic evaluation carried out last on ¦ (insert date in format dd.mm.yyyy) 12.3. Genetic defects and genetic peculiarities of donor female in relation to the breeding programme 12.4. Other relevant information B. Information on oocytes 13. Identification of oocytes Colour of straws or other packages Code on straws or other packages Number of straws or other packages Number of oocytes (7) Place of collection Date of collection (dd.mm.yyyy) Others (1) 14. Embryo collection or production team of dispatch 14.1. Name 14.2. Address 14.3. Approval number 15. Name and address of consignee 16.1. Done at: ¦ (insert place of issue) 16.2. on: ¦ (insert date of issue) 16.3. Name and capacity of the signatory: ¦ (insert in capital letters name and capacity of the individual (8) signing the certificate) 16.4. Signature: ¦ Text of image (1) Keep empty if not applicable. (2) Delete where not applicable. (3) In accordance with the legislation on the identification and registration of animals of the country of dispatch. (4) This may be required in accordance with Article 22(2) of Regulation (EU) 2016/1012 for hybrid breeding pigs used for the collection of oocytes by breeding operations maintaining the breeding register where the offspring of the donor animal is to be registered. (5) If necessary attach additional sheets of paper. (6) If the results of performance testing or genetic evaluation can be accessed on a website, a direct reference to that website may be provided instead. (7) Where there is more than one oocyte in a straw or another package, a clear indication of the number of oocytes is required. A straw or another package shall contain only oocytes collected from one hybrid breeding pig. (8) That individual shall be a representative of the breeding body, including official service of the country of dispatch, which is listed in accordance with Article 34 of Regulation (EU) 2016/1012, or of an embryo production team acting on behalf of the breeding body in accordance with Article 33(1) of that Regulation, who is authorised to sign the zootechnical certificate. The zootechnical certificate shall be issued in at least one of the official languages of the country of dispatch and of the Member State of destination. The colour of the signature must be different from that of the printing. SECTION D Zootechnical certificate for entry into the Union of embryos of hybrid breeding pigs Text of image Zootechnical certificate, in accordance with Regulation (EU) 2016/1012, for entry into the Union of embryos of hybrid breeding pigs (Sus scrofa) (a logo of the issuing breeding body or embryo collection or production team may be included) Certificate number (1) A. Information on the female donor hybrid breeding pig 1. Name of issuing breeding body/embryo collection or production team (provide contact details and, where available, a reference to the website) 2. Name of breeding register 3. Name of breed (2)/line (2)/cross (2) 4. Breeding register number of donor female 5. Identification of donor female (3) 6. Identity verification (1) (4) (5) 5.1. System 6.1. Method 5.2. Individual identification number 6.2. Result 5.3. Name (1) 7. Date (use format dd.mm.yyyy) and country of birth of donor female 8. Name, address and email address (1) of breeder 9. Name, address and email address (1) of owner 10. The pedigree of donor female (5) 10.1. Sire Breeding register number Breed (2)/line(2)/cross(2) Name (1) 10.1.1. Paternal Grandsire Breeding register number Breed (2)/line(2)/cross(2) Name (1) 10.1.2. Paternal Granddam Breeding register number Breed (2)/line(2)/cross(2) Name (1) Text of image 10.2. Dam Breeding register number Breed (2)/line(2)/cross(2) Name (1) 10.2.1. Maternal Grandsire Breeding register number Breed (2)/line(2)/cross(2) Name (1) 10.2.2. Maternal Granddam Breeding register number Breed (2)/line(2)/cross(2) Name (1) 12. Additional information (1) (6) (7) 12.1. Results of performance testing 12.2. Up-to-date results of the genetic evaluation carried out last on ¦ (insert date in format dd.mm.yyyy) 12.3. Genetic defects and genetic peculiarities of donor female in relation to the breeding programme 12.4. Other relevant information B. Information on the donor male hybrid breeding pig 13. Name of issuing breeding body (provide contact details and, where available, a reference to the website) 14. Name of breeding register 15. Name of breed (2)/line (2)/cross (2) 16. Breeding register number of donor male 17. Identification of donor male (3) 18. Identity verification (1) (4) (5) 17.1. System 18.1. Method 17.2. Individual identification number 18.2. Result 17.3. Name (1) 19. Date (use format dd.mm.yyyy) and country of birth of donor male 20. Name, address and email address (1) of breeder 21. Name, address and email address (1) of owner 22. The pedigree of donor female (5) 22.1. Sire Breeding register number Breed (2)/line(2)/cross(2) Name (1) 22.1.1. Paternal Grandsire Breeding register number Breed (2)/line(2)/cross(2) Name (1) 22.1.2. Paternal Granddam Breeding register number Breed (2)/line(2)/cross(2) Name (1) Text of image 22.2. Dam Breeding register number Breed (2)/line(2)/cross(2) Name (1) 22.2.1. Maternal Grandsire Breeding register number Breed (2)/line(2)/cross(2) Name (1) 22.2.2. Maternal Granddam Breeding register number Breed (2)/line(2)/cross(2) Name (1) 23. Additional information (1) (5) (6) 23.1. Results of performance testing 23.2. Up-to-date results of the genetic evaluation carried out last on ¦ (insert date in format dd.mm.yyyy) 23.3. Genetic defects and genetic peculiarities of donor male in relation to the breeding programme 23.4. Other relevant information C. Information on embryos 24. Identification of embryos Colour of straws or other packages Code on straws or other packages Number of straws or other packages Number of embryos (7) Place of collection or production Date of collection or production (dd.mm.yyyy) Others (1) (8) 25. Embryo collection or production team of dispatch 25.1. Name 25.2. Address 25.3. Approval number 26. Name and address of consignee Text of image D. Information on surrogate recipient of embryo(s) 27. Individual identification number (3) of surrogate recipient (1) 28.1. Done at: ¦ (insert place of issue) 28.2. on: ¦ (insert date of issue) 28.3. Name and capacity of the signatory: ¦ (insert in capital letters name and capacity of the individual (9) signing the certificate) 28.4. Signature: ¦ (1) Keep empty if not applicable. (2) Delete where not applicable. (3) In accordance with the legislation on the identification and registration of animals of the country of dispatch. (4) This may be required in accordance with Article 22(2) of Regulation (EU) 2016/1012 for hybrid breeding pigs used for the collection of embryos by breeding operations maintaining the breeding register where the offspring obtained from those embryos is to be registered. (5) If necessary attach additional sheets of paper. (6) If the results of performance testing or genetic evaluation can be accessed on a website, a direct reference to that website may be provided instead. (7) Where there is more than one embryo in a straw or another package, a clear indication of the number of embryos is required. A straw or another package shall contain only embryos that have the same parentage. (8) Where applicable, information on sexed embryos may be provided. (9) That individual shall be a representative of the breeding body, including official service of the country of dispatch, which is listed in accordance with Article 34 of Regulation (EU) 2016/1012, or of an embryo collection or production team acting on behalf of the breeding body in accordance with Article 33(1) of that Regulation, who is authorised to sign the zootechnical certificate. The zootechnical certificate shall be issued in at least one of the official languages of the country of dispatch and of the Member State of destination. The colour of the signature must be different from that of the printing.